    Case 1:19-cv-00908-APM-TJK-NJR Document 36 Filed 01/07/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                     )
TED CRUZ FOR SENATE, et al.,         )
                                     )
          Plaintiffs,                )                  Civ. No. 19-908 (APM)
                                     )
          v.                         )
                                     )
FEDERAL ELECTION COMMISSION, et al., )                  ANSWER
                                     )
          Defendants.                )
                                     )

            DEFENDANT FEDERAL ELECTION COMMISSION’S ANSWER

       Defendant Federal Election Commission (“FEC” or “Commission”) submits this answer

to the Complaint for Declaratory and Injunctive Relief of plaintiffs Ted Cruz for Senate and

Senator Rafael Edward (“Ted”) Cruz. Any allegation not specifically responded to below is

DENIED.

       1.      ADMIT that the quoted language in the first sentence is excerpted from the First

Amendment to the United States Constitution. The remainder of this paragraph contains

plaintiffs’ characterizations of the First Amendment’s purpose and application, to which no

response is required.

       2.      The first sentence of this paragraph is DENIED. ADMIT that the second sentence

of this paragraph quotes accurately from 52 U.S.C. § 30116(j). ADMIT that the third sentence of

this paragraph accurately describes 11 C.F.R. § 116.11. The fourth sentence of this paragraph is

DENIED. ADMIT that the penalties described in the fifth sentence of this paragraph would be

available in an appropriate case.

       3.      DENY.

       4.      DENY.
    Case 1:19-cv-00908-APM-TJK-NJR Document 36 Filed 01/07/20 Page 2 of 7




       5.      This paragraph contains plaintiffs’ characterizations of legal claims in their own

Complaint, to which no response is required.

       6.      ADMIT that President George W. Bush signed the Bipartisan Campaign Reform

Act (“BCRA”) into law on March 27, 2002. The remainder of the paragraph contains plaintiffs’

characterizations of BCRA, to which no response is required.

       7.      ADMIT that some provisions of BCRA have been struck down in the cases cited

after the first sentence of this paragraph, while other provisions of BCRA have been upheld by

the Supreme Court in some of the same cases and in additional cases. ADMIT that the second

and third sentences generally summarize the holdings in two Supreme Court cases, and that the

third sentence accurately quotes from Arizona Free Enterprise Club's Freedom Club PAC v.

Bennett, 564 U.S. 721 (2011), but DENY that the Millionaires’ Amendment raised contribution

limits for opponents in all circumstances when a self-financing candidate’s campaign

expenditures exceeded a certain amount.

       8.      ADMIT.

       9.      ADMIT.

       10.     DENY.

       11.     This paragraph contains plaintiffs’ characterizations of legal remedies sought in

their own Complaint, to which no response is required.

       12.     ADMIT the first sentence of this paragraph. The second sentence of this

paragraph is too vague for the Commission to admit or deny. The Commission is without

knowledge or information sufficient to admit or deny the third sentence of this paragraph, except

ADMIT that it is consistent with reports filed with the FEC by plaintiff Ted Cruz for Senate.

       13.     ADMIT.



                                                2
    Case 1:19-cv-00908-APM-TJK-NJR Document 36 Filed 01/07/20 Page 3 of 7




       14.     ADMIT.

       15.     ADMIT that the first sentence of this paragraph was true at the time this lawsuit

was filed. Ellen L. Weintraub is still a Commissioner but is no longer the Chair of the FEC.

ADMIT the second sentence of this paragraph. The third sentence of this paragraph contains

plaintiffs’ characterizations of legal claims in their own Complaint, to which no response is

required.

       16.     ADMIT that the first two sentences of this paragraph were true at the time this

lawsuit was filed. Matthew S. Petersen is no longer a Commissioner or the Vice Chair of the

FEC. The third sentence of this paragraph contains plaintiffs’ characterizations of legal claims in

their own Complaint, to which no response is required.

       17.     ADMIT the first and second sentences of this paragraph, with the added note that

Caroline C. Hunter is currently not only a Commissioner but also the Chair of the FEC. The

third sentence of this paragraph contains plaintiffs’ characterizations of legal claims in their own

Complaint, to which no response is required.

       18.     ADMIT the first two sentences of this paragraph. The third sentence of this

paragraph contains plaintiffs’ characterizations of legal claims in their own Complaint, to which

no response is required.

       19.     DENY that 28 U.S.C. §§ 2201-2202 grant the Court jurisdiction. DENY that this

Court otherwise has jurisdiction because plaintiffs’ claims are neither substantial nor justiciable.

       20.     This paragraph contains plaintiffs’ characterizations of judicial actions sought in

their own Complaint, to which no response is required.




                                                  3
    Case 1:19-cv-00908-APM-TJK-NJR Document 36 Filed 01/07/20 Page 4 of 7




        21.    ADMIT that venue is proper under 28 U.S.C. § 1391(e)(1). DENY that this Court

has jurisdiction under BCRA § 403 because plaintiffs’ claims are neither substantial nor

justiciable.

        22.    ADMIT.

        23.    ADMIT that 11 C.F.R. § 116.11 interprets 52 U.S.C. § 30116(j) to include loans

that a candidate makes to his or her campaign from personal funds.

        24.    This paragraph characterizes the text of Increased Contribution and Coordinated

Party Expenditure Limits for Candidates Opposing Self-Financed Candidates, 68 Fed. Reg.

3970, 3974 (Jan. 27, 2003), which speaks for itself, and so no response is required.

        25.    ADMIT.

        26.    ADMIT.

        27.    ADMIT that the described criminal penalties may be available for the described

violations in an appropriate case.

        28.    The Commission is without knowledge or information sufficient to admit or deny

this paragraph, except ADMIT that the information in this paragraph is consistent with reports

filed with the FEC by plaintiff Ted Cruz for Senate.

        29.    The Commission is without knowledge or information sufficient to admit or deny

this paragraph, except ADMIT that the specific amounts listed as to cash on hand and debts

outstanding are consistent with reports filed with the FEC by plaintiff Ted Cruz for Senate.

        30.    The Commission is without knowledge or information sufficient to admit or deny

this paragraph except to ADMIT that the information in this paragraph is consistent with reports

filed with the FEC by plaintiff Ted Cruz for Senate.




                                                4
    Case 1:19-cv-00908-APM-TJK-NJR Document 36 Filed 01/07/20 Page 5 of 7




       31.        The Commission is without knowledge or information sufficient to admit or deny

this paragraph except to ADMIT that the information in this paragraph is consistent with reports

filed with the FEC by plaintiff Ted Cruz for Senate.

       32.        As described above, the Commission is without knowledge or information

sufficient to admit or deny the factual assumptions of this paragraph, but assuming they are true

ADMIT this paragraph.

       33.        The Commission is without knowledge or information sufficient to admit or deny

this paragraph.

       34.        This paragraph re-alleges and incorporates by reference the allegations contained

in paragraphs 1-33 of plaintiffs’ Complaint, and the Commission therefore incorporates by

reference its responses to those paragraphs.

       35.        This paragraph contains plaintiffs’ characterization of 52 U.S.C. § 30116(j),

which speaks for itself.

       36.        ADMIT that the Commission has interpreted 52 U.S.C. § 30116(j) to apply to

repayment of loans made by a candidate from personal funds.

       37.        This paragraph contains plaintiffs’ legal conclusions, to which no response is

required.

       38.        DENY.

       39.        DENY.

       40.        DENY.

       41.        DENY.




                                                   5
    Case 1:19-cv-00908-APM-TJK-NJR Document 36 Filed 01/07/20 Page 6 of 7




       42.     This paragraph re-alleges and incorporates by reference the allegations contained

in paragraphs 1-41 of plaintiffs’ Complaint, and the Commission therefore incorporates by

reference its responses to those paragraphs.

       43.     This paragraph contains plaintiffs’ legal conclusions, to which no response is

required.

       44.     DENY.

       45.     This paragraph re-alleges and incorporates by reference the allegations contained

in paragraphs 1-44 of plaintiffs’ Complaint, and the Commission therefore incorporates by

reference its responses to those paragraphs.

       46.     DENY.

       47.     This paragraph re-alleges and incorporates by reference the allegations contained

in paragraphs 1-46 of plaintiffs’ Complaint, and the Commission therefore incorporates by

reference its responses to those paragraphs.

       48.     DENY.

       49.     This paragraph re-alleges and incorporates by reference the allegations contained

in paragraphs 1-48 of plaintiffs’ Complaint, and the Commission therefore incorporates by

reference its responses to those paragraphs.

       50.     This paragraph contains plaintiffs’ characterization of 52 U.S.C. § 30116(j),

which speaks for itself.

       51.     DENY.

       52.     Plaintiffs are not entitled to the relief requested or to any other relief.




                                                   6
   Case 1:19-cv-00908-APM-TJK-NJR Document 36 Filed 01/07/20 Page 7 of 7




Respectfully submitted,

Lisa J. Stevenson (D.C. Bar No. 457628)
Acting General Counsel                    /s/ Seth Nesin
lstevenson@fec.gov                        Seth Nesin
                                          Attorney
Kevin Deeley                              snesin@fec.gov
Associate General Counsel
kdeeley@fec.gov                           COUNSEL FOR DEFENDANT
                                          FEDERAL ELECTION COMMISSION
Harry J. Summers                          1050 First Street, N.E.
Assistant General Counsel                 Washington, DC 20463
hsummers@fec.gov                          (202) 694-1650


January 7, 2020




                                          7
